Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violent conduct, fighting and failure to report an illness. We now confirm.
The determination of guilt is supported by substantial evidence in the form of the misbehavior report, testimony adduced at the hearing and confidential information considered by the Hearing Officer in camera (see Matter of Plowden v Bunn, 38 *1239AD3d 1107, 1107-1108 [2007]). Contrary to petitioner’s assertion, the fact that the incident was unwitnessed does not mandate annulment inasmuch as the evidence in this case, together with reasonable inferences drawn therefrom, formed an adequate basis for the determination (see Matter of Gourdine v Goord, 18 AD3d 1045, 1045-1046 [2005]). As for the propriety of the confidential information, we find that it was sufficiently detailed and probative such that the Hearing Officer was able to independently assess its reliability and credibility (see Matter of Catlin v Gouverneur Correctional Facility, 38 AD3d 1025, 1026 [2007]). Petitioner’s remaining contentions have been examined and found to be without merit.
Her cure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.